Allowance
This action is responsive to the following communication: Non-provisional Application filed on 1/09/2018.  
Claims 1-10 are pending.  
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 when considered as a whole, is allowable.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
smart belt … comprises: a GPS positioning mechanism for generating a travel direction; a rotatable direction indication mechanism for indicating the traveling direction, which is provided on the belt buckle;  10a drive mechanism for driving the direction indication mechanism to rotate to indicate the traveling direction according to the traveling direction given by the GPS positioning mechanism; a light source for projecting the traveling direction indicated by the direction indication mechanism onto a road surface.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179